Appellants present a petition for rehearing wherein they say: "The court has inadvertently held that the probate court has equity powers when exercised in connection with its probate jurisdiction and then such suit in equity becomes a `special proceeding,' and ceases to be a suit in equity thus sacrificing substance to form." *Page 380 
This is a misunderstanding of the law as laid down. What we hold is: the county court in the exercise of the jurisdiction conferred upon it by the constitution may from time to time be required to exercise equity powers in furtherance of its jurisdiction, and has the right to apply principles of equity in such cases; that the application made to it in the instant case is a "special proceeding" and not an "action;" therefore, being a special proceeding within the administration of the estate, it has a right to pass upon the application in accordance with the statutory provisions. This does not convert a "special proceeding" into an "equity case."
The appellants say that by so holding this court "has failed to give effect to constitutional provisions vesting in the district courts of this state exclusive original jurisdiction in all equity actions, and that the issue as to whether or not a written instrument is a forgery is such an issue as only the district court call hear and determine." We do not so hold. The exclusive original jurisdiction in equity actions is in the district court, but a "proceeding" incidental to the administration of the estate is a matter which the probate court may determine.
Appellant also says in effect that even under the provisions of § 8792 it is only when a person who is bound by a contract inwriting to convey any real estate dies that this special proceeding may in any event be determined by the county court; that in the instant case the answer shows that the real issue was whether there was a contract or whether the signature thereto was a forgery, and that the county court proceeded to hear and determine such an issue.
The appellants overlook the fact that this matter is not before us. The sole issue before us is whether under the circumstances the county court may entertain such "special proceeding."
As to whether the evidence is such that the application should be dismissed under the provisions of § 8796 of the Code we cannot say. The evidence is not here. As shown in the main opinion the sole issue is — has the county court under any circumstances a right to consider an application wherein it is claimed that part of the estate of the decedent should be conveyed to the applicant because of a contract made by the decedent in his lifetime? We hold that the county court has such a right at such times and under such conditions as are laid down by statute. Whether this instant case is such a one we do not know, *Page 381 
or whether the county court decided correctly we cannot tell, for we do not know what the evidence is. The petition for rehearing is denied.
NUESSLE, Ch. J., and BURKE, BIRDZELL, and CHRISTIANSON, JJ., concur.